Keefe, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation:
It is hebeby stipulated and agreed by and between the attorneys for the ■respective* parties'.hereto;! subject to* the approval'of.-.the Court; that the market value or price at the time of exportation of the imported merchandise at which •such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale •quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatsoever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the "United States, is as follows:
6K-400 9 Adonis pierre reconstituee 90 francs (French) each;
8K-400 1 Adonis pierre reconstituee 110 francs (French) each;
both items plus 8 percent tax, plus 8 percent for packing.
It is further stipulated and agreed that there was no higher export value for such or similar merchandise at the time of exportation.
It is further agreed that this case may be submitted on the foregoing stipulation.
*524On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the involved merchandise, and those values are as follows:
6K-400 9 Adonis pierre reconstituée 90 francs (French) each;
8K-400 1 Adonis pierre reconstituée 110 francs (French) each;
both items plus 8 per centum tax, plus 8 per centum for packing.
Judgment will be rendered accordingly.